ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, TO TRANSFER TO SUPREME COURT OF MISSOURI
PER CURIAM.
In a motion for rehearing or, in the alternative, to transfer this case to the Supreme Court of Missouri, the State avers the jurors could have deduced from the evidence that the truck found in the river was the one Appellant was charged with stealing in Count II, the count of which he was acquitted. Therefore, reasons the State, the jurors must have believed Appellant stole the truck seized in Lincoln County.
The evidence cited by the State in support of that hypothesis is the testimony of the former employee of the Wayne County Road and Bridge Department, quoted in pertinent part in the opinion.
The witness stated he saw the truck in the river and identified it as one of the two trucks taken from the shed. The witness conceded he did not check the VIN on the truck in the river, but avowed he knew the trucks because he had picked them up in Arkansas.
The prosecutor then asked: “Okay. And there were identical trucks, in fact, the vehicle identification number was just one sequence more than the other one, is that right?”
The witness responded: “I believe it is; we have four of them.”
According to the State, the latter answer was evidence that the VIN of the truck found in the river was a higher number than the VIN of the other missing truck. Therefore, argues the State, inasmuch as (a) the truck which was the subject of Count I was alleged to have VIN 4, while the truck which was the subject of Count II was alleged to have VIN 5, and (b) the verdict-directing instruction submitting each count set forth the VIN in that count, the jurors could have found that the truck in the river carried VIN 5. Based on that assumption, the State maintains the jury convicted Appellant of stealing the truck seized in Lincoln County, which had to have carried VIN 4, the VIN in Count I.
If the testimony cited by the State meant what the State claims it meant, Appellant’s conviction of Count I could arguably be affirmed. However, a close reading of the testimony shows the witness did not say what the State wishes he had said.
*195After testifying that the truck in the river was one of the missing trucks, the witness revealed he had not checked its VIN. Inasmuch as the witness described the trucks as identical and testified there were four of them, it is obvious that even though the witness believed the trucks had VIN’s with sequential numbers, he would not have known whether the truck in the river had the lower or higher number without looking at its VTN (and without knowing the VIN of the other missing truck). The prosecutor, who posed the question, may have learned from his trial preparation that the truck found in river had the higher number (if indeed it did), but nothing in the record suggests the witness knew that.
Furthermore, it is not clear from the question that the prosecutor was asking whether the truck in the river had the higher number. The question could reasonably be understood as asking only whether one of the two trucks taken from the shed had a VIN one number higher than the other.
Another contention by the State is that the inclusion of the VIN in the verdict-directing instruction for each count was surplusage which the prosecutor was not required to prove. The State cites cases in support of that hypothesis; however, those eases do not govern the instant case. In those cases, the verdict-directing instruction did not hypothesize a fact which the prosecutor failed to prove. As explained in this court’s opinion, this court has discovered no case affirming a conviction where one of the propositions hypothesized in the verdict-directing instruction was utterly without evidentiary support.
Contrary to the State’s position, the inclusion of the VIN in the two counts of the information and in the verdict-directing instruction for each count was not “mere sur-plusage.” The VIN provided the chosen (but not the exclusive) means to distinguish Count I from Count II. Without proof of the VIN’s, there is no way to determine which truck the jury convicted (or acquitted) Appellant of stealing.
The State’s post-opinion motion is denied.